DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/048,691 application filed October 19, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the hydrogen flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 10 recite “…step d) is 
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2011/0160503 A1).
Fischer et al discloses a process “for preparing a catalyst comprising at least one porous support and at least one metallic phase containing nickel and at least one metal M from group IB in a proportion such that the molar ratio M/Ni is in the range 0.005 to 0.5, said process comprising at least the following steps in succession: a1) depositing nickel on at least said support in order to obtain a supported nickel-based monometallic catalyst; b1) depositing…at least one organometallic compound of at least said metal M onto said monometallic catalyst” [abstract]; wherein “[i]n accordance with a still more preferred implementation, said step b1) is carried out in the liquid phase in an organic solvent, for example heptane or toluene” [paragraph 0024].  Fischer et al further discloses “[t]he nickel content in said catalyst is advantageously in the range 1% by weight to 50% by weight, preferably in the range 5% by weight to 40% by weight and more preferably in the range 8% by weight to 30% by weight with respect to the catalyst mass” [paragraph 0021] and “nickel is deposited on the porous support…the deposit is produced by impregnation, consisting of bringing said porous support into contact with at least one aqueous or organic solution of at least one nickel compound or with a suspension of at least one organic or inorganic nickel compound” [paragraph 0023].  Said metal M may be copper, which is obtained from precursors such as “copper cyanide [CuCN], copper acetyl acetonate [Cu(acac)], (N,N'-diisopropylacetamidinato) copper [(Cu(iPr-Me-AMD))2],…Preferred organometallic copper compounds are copper cyanide [CuCN] and copper acetyl acetonate [Cu(acac)]” [paragraph 0028].  The amount of copper in the catalyst ranges from 0.005 to 30 wt % [paragraph 0021: “…0.005% by weight to 30% by weight of the catalyst mass when M is copper…”].  After step b1) is step c1) “during which said supported catalyst containing said metallic phase based on nickel drying phase. Said step c1) is carried out under vacuum, in a stream of inert gas (nitrogen, argon, helium) or air, preferably under vacuum or in a stream of inert gas. It is carried out at a temperature in the range 10o C. to 150o C., preferably in the range 20o C. to 50o C [paragraph 0031].  Fischer et al further discloses that following step c1) is step d1) [paragraph 0035] “consisting of carrying out activation of the catalyst…in the presence of at least one reducing gas, preferably hydrogen. Said step d1) is carried out at a temperature in the range 150o C. to 600o C….for a period in the range 1 minute to 30 hours…This activation in the presence of a reducing gas may be carried out either in a static manner or in a stream of reducing gas, preferably in a stream of reducing gas” [paragraph 0034].  The “porous support present in the catalyst prepared using the process of the invention generally comprises at least one refractory oxide which is advantageously selected from…aluminas, silicas and silica-aluminas, and more preferably it is an alumina or a silica” [paragraph 0022].  
With respect to claim 2, applicant is reminded that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” [In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930): “the selection of any order of mixing ingredients is prima facie obvious”].
With respect to claim 5, Fischer et al discloses “[i]t is known that improving the selectivity of those catalysts [i.e., nickel catalysts on refractory oxide supports – Examiner’s insertion] can be achieved by injecting sulphur-containing compounds before bringing the catalyst into contact with the reactive feed in order to obtain a catalyst passivated with sulphur. These compounds may be selected from the following compounds: thiophene, thiophane, alkylmonosulphides such as dimethylsulphide, diethylsulphide, dipropylsulphide or propylmethylsulphide” [paragraph 0005].  Therefore, it would have been obvious to passivate the catalyst of Fischer et al with one of the aforementioned sulfur-containing compounds.
With respect to claim 6, Fischer et al discloses “[d]eposition of the nickel onto the support is optionally followed by one or more washes and/or optionally by evaporating off the solvent. Advantageously, deposition of the nickel onto the porous support is followed by one or more heat or treatments resulting in a monometallic supported catalyst based on nickel mainly in the oxide state or mainly in the metallic state” [paragraph 0023].  Furthermore, the solvent may be an ammoniacal solution that is evaporated off at a drying temperature of 80o C then 100oC [see catalyst A in Example 1].
With respect to claim 11, the hydrogen flow rate is a result-effective variable because said flow rate is directly related to residence time and the extent or degree of catalyst activation.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claim 14, Fischer et al discloses the “present invention also pertains to a process for the selective hydrogenation of a polyunsaturated hydrocarbon feed, said process comprising passing said feed into at least one reaction unit provided with at least one supported catalyst comprising at least one metallic phase containing nickel and at least one metal M from group IB prepared in accordance with the preparation process of the invention.  Said polyunsaturated hydrocarbon feed treated in the selective hydrogenation process of the invention is advantageously a steam cracked gasoline comprising polyunsaturated hydrocarbons containing at least 4 carbon atoms and having an end point of up to 220o C. More precisely, said polyunsaturated hydrocarbons present in the feed treated using the selective hydrogenation process of the invention are in particular diolefin compounds, styrene compounds and indene compounds. Regarding the diolefin compounds, said feed in particular contains butadiene, isoprene and cyclopentadiene” [paragraphs 0037 & 0038].  Additionally, “[t]he selective hydrogenation process of the invention is advantageously carried out under pressure, in the liquid phase, in the presence of a quantity of hydrogen that is in slight excess with respect to the stoichiometric value allowing the selective hydrogenation of the polyunsaturated compounds present in the hydrocarbon feed, i.e. an excess which is generally in the range 5% to 30%. The selective hydrogenation process of the invention is carried out at a temperature in the range 20o C. to 200o C. The pressure is generally sufficient to maintain at least 80% by weight of the feed to be treated in the liquid phase at the inlet to the reaction unit. It is generally in the range 0.4 MPa to 5 MPa, more advantageously in the range 1 MPa to 4 MPa. The hourly space velocity (defined as 0.2 h-1 to 30 h-1, and preferably in the range 1 h-1 to 20 h-1, more preferably in the range 2 h-1 to 10 h-1” [paragraph 0041].  The slight excess of hydrogen corresponds to the hydrogen/(polyunsaturated compounds to be hydrogenated) molar ratio.  Since the slight excess is with respect to the stoichiometric value, it is expected that the molar ratio is approximately 1, e.g., 1.05 to 1.3.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2011/0160503 A1) in view of Corvaisier et al (US 2016/0264882 A1).
Fischer et al does not appear to explicitly disclose that the copper precursor is copper nitrate.
However, Corvaisier et al, which is concerned with catalysts comprising nickel and copper for “selective hydrogenation…[of] a hydrocarbon fraction whose boiling point is in general between 0o C. and 250o C., preferably between 10o C. and 220o C. The polyunsaturated hydrocarbons that are present in said steam-cracking gasoline are in particular diolefin compounds (butadiene, isoprene, cyclopentadiene,…” [paragraph 0028] discloses that the copper “precursor is copper acetate, copper acetylacetonate, copper nitrate, copper sulfate, copper chloride, copper bromide, copper iodide, [or] copper fluoride” [paragraph 0046].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute copper nitrate for the copper acetylacetonate since both are art-recognized equivalent copper precursors for Ni/Cu selective hydrogenation catalysts.  Therefore, the invention as whole would have been prima facie obvious. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Fischer et al does not appear to disclose heat treating at a temperature between 250 and 1000o C after drying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
September 29, 2021